
	

115 S466 RH: To clarify the description of certain Federal land under the Northern Arizona Land Exchange and Verde River Basin Partnership Act of 2005 to include additional land in the Kaibab National Forest.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		ID
		Union Calendar No. 469
		115th CONGRESS2d Session
		S. 466
		[Report No. 115–615]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 22, 2017
			Referred to the Committee on Natural Resources
		
		
			March 22, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of Senate passed bill, see copy of bill as printed in the House of Representatives on
			 December 22, 2017
		
		
			
		
		AN ACT
		To clarify the description of certain Federal land under the Northern Arizona Land Exchange and
			 Verde River Basin Partnership Act of 2005 to include additional land in
			 the Kaibab National Forest.
	
	
		1.Clarification relating to a certain land description under the Northern Arizona Land Exchange and
 Verde River Basin Partnership Act of 2005Section 104(a)(5) of the Northern Arizona Land Exchange and Verde River Basin Partnership Act of 2005 (Public Law 109–110; 119 Stat. 2356) is amended by inserting before the period at the end , which, notwithstanding section 102(a)(4)(B), includes the N1/2 NE1⁄4 SW1⁄4 SW1⁄4, the N1⁄2 N1⁄2 SE1⁄4 SW1⁄4, and the N1⁄2 N1⁄2 SW1⁄4 SE1⁄4, sec. 34, Township 22 North, Range 2 East, Gila and Salt River Meridian, Coconino County, Arizona, comprising approximately 25 acres.
		
	
		March 22, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
